Hunstein, Justice.
Comaster Roberts was found guilty of malice murder, felony murder, and aggravated assault with a deadly weapon. The trial court merged the lesser counts into the malice murder and sentenced Roberts to life imprisonment. He appeals from the denial of his motion for new trial. 1
1. The evidence at trial established that appellant started an argument with Gloria Priest in front of Priest’s two sons, aged eleven and eight. The older son testified that he saw Priest hit appellant in the head with a trophy and that appellant hit driest 20 times with a ball bat. The older son heard his mother screaming after the boys had left the room in response to threats made by appellant. Several hours *671later, the older son crept out of the residence and telephoned for help. A police officer found appellant resting on a bed with Priest’s body on the floor. Expert testimony established that Priest died as a result of multiple extensive blunt force trauma to her head and lower body. Both Priest and appellant had high levels of alcohol in their blood.
Decided September 11, 1995.
Juwayn Hadad, for appellant.
Lewis R. Slaton, District Attorney, John M. Turner, Carl P. Greenberg, Assistant District Attorneys, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Marla-Deen Brooks, Assistant Attorney General, for appellee.
The evidence presented at trial was sufficient to authorize a rational trier of fact to find appellant guilty of the crimes charged beyond a reasonable doubt under the standard in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We have carefully reviewed and find without merit appellant’s remaining enumerations, in which he asserts the trial court erred in admitting certain photographs, in charging the jury on a matter relating to aggravated assault, and in denying three motions for mistrial relating to matters that purportedly placed appellant’s character in issue.

Judgment affirmed.


All the Justices concur.


 The homicide occurred on June 13, 1993. Roberts was indicted January 28, 1994 in Fulton County. He was found guilty on February 23, 1994, and was sentenced the same day, with the sentence filed March 3, 1994. His motion for new trial, filed March 23, 1994 and amended February 3, 1995, was denied on February 17, 1995. A notice of appeal was filed March 10, 1995. The appeal was docketed on April 14, 1995. This appeal was submitted for decision without oral argument on June 5, 1995.